

116 S4153 RS: National Response Framework Improvement Act of 2020
U.S. Senate
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 621116th CONGRESS2d SessionS. 4153[Report No. 116–318]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Federal Emergency Management Agency to evaluate the National Response Framework based on lessons learned from the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the National Response Framework Improvement Act of 2020.2.Evaluation of National Response Framework(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency (referred to in this Act as the Administrator), acting through the National Integration Center, shall conduct an initial evaluation of the National Response Framework of the Department of Homeland Security to determine whether there are any gaps or inefficiencies in the Framework based on the response to the COVID–19 pandemic.(b)RequirementsAfter conducting the evaluation required under subsection (a), the Administrator shall—(1)in accordance with section 509(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)(2)), update the National Response Framework, in coordination with the heads of the primary and support agencies of the emergency support functions, based on the gaps or inefficiencies identified through the evaluation; (2)provide recommendations on actions relevant agencies can take to address gaps identified through the evaluation; and(3)conduct an additional evaluation as part of the after-action review process of the Federal Emergency Management Agency. 3.Interagency information sharing(a)In generalThe Administrator shall—(1)evaluate the processes for collecting and sharing information across the primary and support agencies of the emergency support functions during an incident for which the emergency support functions are activated under the National Response Framework;(2)provide recommendations to the heads of the primary and support agencies of emergency support functions for how to improve processes under paragraph (1); and(3)update the National Response Framework to account for new information collection and sharing processes that result from the evaluation and recommendations under paragraphs (1) and (2). (b)CoordinationIn evaluating the processes required under subsection (a)(1), the Administrator shall coordinate with the head of each emergency support function coordinator and the heads of primary and support agencies of the emergency support functions. (c)ModificationsThe Administrator may make modifications to the processes incorporated into the National Response Framework under subsection (a)(3) during an incident in which the emergency support functions are activated under the National Response Framework if the Administrator determines such modifications are necessary to ensure efficient communication and information sharing. 4.Training(a)Evaluation of training programNot later than 1 year after the date of enactment of this Act, the Administrator shall—(1)conduct an assessment of the training programs for primary and support agencies of the emergency support functions under the National Response Network that are in effect on the date of enactment of this Act; and(2)provide recommendations to the heads of the primary and support agencies of emergency support functions for how to improve the training programs described in paragraph (1). (b)Annual trainingThe Administrator shall, on an annual basis and in coordination with the heads of primary and support agencies of the emergency support functions under the National Response Framework, provide training on enhancements or updates made to the National Response Framework. 5.Required briefing(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on—(1)the evaluation conducted under section 2, including the updates made to the National Response Framework and the recommendations required under section 2(b); (2)the evaluation and recommendations developed under paragraphs (1) and (2) of section 3(a); and (3)the training program required to be established under section 4, including information relating to how frequently training is offered and the attendance of the training by employees of relevant agencies. (b)NotificationThe Administrator shall provide notice to Congress on any technology system updates that develop after the briefing required under subsection (a) that may impact information sharing efforts across the emergency support functions. 1.Short titleThis Act may be cited as the National Response Framework Improvement Act of 2020.2.Rolling summaries of National Response Framework(a)In generalNot later than 180 days after the date of enactment of this Act, and as frequently thereafter as the Administrator of the Federal Emergency Management Agency (referred to in this Act as the Administrator) determines appropriate until the date on which the first biennial evaluation required under subparagraph (D) of section 509(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)(2)), as added by section 4 of this Act, is submitted, the Administrator shall provide not less than 1 summary on any gaps or inefficiencies in the National Response Framework of the Department of Homeland Security based on the response to the COVID–19 pandemic to—(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Homeland Security of the House of Representatives.(b)RequirementsAfter the end of the COVID-19 pandemic, as part of the after-action review process of the COVID–19 pandemic by the Federal Emergency Management Agency, the Administrator shall conduct an evaluation of the National Response Framework, which shall include—(1)any updates, as determined necessary by the Administrator, to the National Response Framework, in coordination with the heads of the primary and support agencies of the emergency support functions, based on the gaps or inefficiencies identified through the evaluation; and(2)recommendations on actions relevant agencies can take to address gaps identified through the evaluation.3.Required briefingsThe Administrator shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on each summary required to be provided under section 2(a) not later than 1 year after the date on which the summary is provided. 4.Biennial evaluations(a)In generalSection 509(b) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)) is amended—(1)in paragraph (2)— (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(D)not less frequently than once every 2 years—(i)evaluating potential gaps and inefficiencies in the National Response Framework, including by evaluating the processes for collecting and sharing information across the emergency support function coordinators, primary agencies, and support agencies during an incident for which the emergency support functions are activated under the National Response Framework;(ii)providing recommendations to the heads of the emergency support function coordinators, primary agencies, and support agencies for how to improve processes described in clause (i); (iii)updating the National Response Framework to account for new information collection and sharing processes that result from the evaluation and recommendations under clauses (i) and (ii), including by modifying any previously incorporated processes if the Administrator determines such modifications are necessary to ensure efficient communication and information sharing; (iv)conducting an assessment of the training programs for emergency support function coordinators, primary agencies, and support agencies; and(v)providing recommendations to the heads of the emergency support function coordinators, primary agencies, and support agencies of emergency support functions for how to improve the training programs described in clause (iv).; and(2)by adding at the end the following:(3)Congressional notificationNot later than 30 days after the date on which the Administrator, acting through the National Integration Center, completes an evaluation required under paragraph (2)(D), the Administrator shall provide written notice to the appropriate congressional committees..(b)After-action evaluationFor purposes of the biennial evaluation required under subparagraph (D) of section 509(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)(2)), as added by subsection (a) of this section, if the evaluation required under section 2(b)(3) of this Act is completed during the 2-year period following the date of enactment of this Act, the evaluation shall be considered to fulfill the biennial evaluation requirement in subparagraph (D) of such section 509(b)(2) for the first 2-year period after the date of enactment of this Act. December 14, 2020Reported with an amendment